Citation Nr: 1743930	
Decision Date: 09/13/17    Archive Date: 10/10/17

DOCKET NO.  13-21 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for dermatomycosis of the hands and face with bilateral tinea pedis of the feet and onychomycosis of the toenails.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1979 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2015, the Board remanded this appeal for a hearing in this matter.  In April 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

During remand status, in an October 2015 rating decision, the RO granted separate evaluations for scars of the feet (0 percent under Diagnostic Code 7805) and painful scars associated with dermatomycoses of the hands and face with tinea pedis and onychodystrophy (10 percent under Diagnostic Code 7804).  The Veteran has not expressed disagreement with the assigned evaluations or effective dates.  Therefore, these matters are not before the Board at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After reviewing the evidence, the Board finds that further development is necessary to fairly assess the severity of the Veteran's skin disability.  At the April 2016 hearing, the Veteran testified that his skin symptoms on his feet are worse during the summer months.  The VA examinations of the Veteran's skin were conducted during the fall and winter in November 2010, December 2013, and October 2015.  The examiners offered assessments of the Veteran's skin disability at the time of the respective examinations but did not assess the severity of the Veteran's skin condition during summer flare-ups.  

The United States Court of Appeals for Veterans Claims (CAVC) has determined that VA medical examinations should be scheduled during active phases of skin disorders.  See Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992) (holding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed").  If the examination cannot be conducted at such time, it is imperative that the VA examiner review the Veteran's documented medical history so an opinion can be rendered as to the percentage of body parts that could be affected during a period of flare-up.  On remand, the Veteran should be afforded another VA examination, if possible during an active phase or flare-up of his skin condition.  

The Veteran also reports that he is unable to work due to foot problems related to bilateral tinea pedis of the feet and onychomycosis of the toenails.  The Board finds that he has raised a claim for entitlement to TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran does not meet the numerical requirements for TDIU under 38 C.F.R. § 4.16(a), it is noted that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  In such circumstances, rating boards should submit to the Director of Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b).  

Accordingly, these matters are REMANDED for the following action: 

1. The AOJ should notify the Veteran of the information and evidence necessary to substantiate his claim for TDIU.  The AOJ should develop the claim for TDIU on an extraschedular basis, to include requesting information from the Veteran about his education and past work experience or specialized training.  

The AOJ should request the assistance of the Veteran and his representative in identifying any relevant outstanding records from VA providers and private treatment providers.  The AOJ should associate all relevant records obtained with the Veteran's claims file.

2. The AOJ should obtain a current VA examination of the Veteran's service-connected disability to identify (1) the current severity of the Veteran's skin disability and (2) the functional impact and effect of the Veteran's disability on his ability to perform the mental and physical acts required to obtain and retain substantially gainful employment.  The AOJ should provide the VA examiner with a complete copy of the Veteran's claims file to include this remand order.  The VA examiner is asked to follow the following instructions:

(a) Please identify all medications that the Veteran has been taking to treat his skin condition and opine whether the use of the medication is systemic.  If the medication is systemic, identify the duration for which the Veteran has used the medication.  Identify the percentage of the Veteran's body and the percentage of the exposed areas affected by the skin condition.  Please consider the Veteran's reported history of flare-ups during summer months and opine on the severity of the skin condition at its worst based on a review of the record.  

(b) If possible, distinguish between any foot symptoms attributed to service-connected skin disability and those attributable to nonservice-connected disorders (i.e. diabetic peripheral neuropathy).  

(c) Please identify all manifestations of the Veteran's skin disability including whether there are any scars and how many of them are painful or unstable.  Identify all reasonable limitations resulting from the Veteran's skin disability that may affect his occupational functioning including limitations to walking, standing, or sitting. 

3. After the above development is complete, the AOJ should consider referral to the Director of Compensation and Pension Services in accordance with 38 C.F.R. 4.16(b) for an opinion on whether TDIU is warranted on an extraschedular basis.

4. After ensuring any other necessary development has been completed, the AOJ should adjudicate the claims for an increased disability rating for the Veteran's skin disability and a TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


